Citation Nr: 0027307	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-00 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 


INTRODUCTION

The veteran served on active duty from  July 1969 to June 
1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1996 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California that granted service connection for lumbosacral 
strain and evaluated the disability as 10 percent disabling, 
effective July 1, 1995, the day following the veteran's 
separation from service.

In April 1999, this case was remanded by the Board in order 
to seek additional evidence and afford the veteran an 
orthopedic examination.  That development has been completed 
to the extent possible, and the case has been returned to the 
Board.

FINDING OF FACT

Lumbosacral strain is manifested by minimal symptoms 
including complaints of pain, and X-ray evidence of an 
annular tear at the L5-S12 disc; but with a normal gait, 
range of motion, straight leg raising, and motor strength of 
the lower extremities.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
lumbosacral strain have not been met at any time since the 
effective date of the grant of service connection for that 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321,  4.73, Diagnostic Codes (DCs) 5295, 5292, 5293 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran was seen during service for recurrent back pain.  
Upon post service VA examination in September 1995, the 
veteran complained of persistent back pain.  It was described 
as dull and aching.  Examination revealed full range of 
motion with pain.  Deep tendon reflexes were 2+ bilaterally 
and motor strength was 5/5.  

In January 1996, the RO granted service connection for 
lumbosacral strain and assigned a 10 percent disability 
rating, effective from the date following the veteran's 
discharge from service.  

VA records added to the record subsequent to the RO's 
determination include VA outpatient treatment records from 
1995 and 1996.  A September 1995 X-ray of the lumbar spine 
was normal.  In June 1996, the veteran continued to complain 
of low back pain. 

At a hearing before a hearing officer at the RO in January 
1997, the veteran testified that he experienced constant pain 
in his lower back and said that certain motions of the spine 
increased the pain.  He also reported back stiffness in the 
morning.  

In February 1997, a hearing officer confirmed and continued 
the 10 percent disability evaluation.  The Board, however, in 
April 1999, determined that additional development, to 
include an orthopedic examination, was warranted.  Thus, the 
case was remanded.  

The requested examination, on a consultive basis, was 
conducted in June 1999.  At that time, the veteran's primary 
complaint was of neck pain.  (The Board notes that service 
connection is in effect for a cervical disorder.)  He did 
give a history, however, of occasional flare-ups associated 
with physical activities but also without specific cause.  He 
mentioned that daily activities or water skiing could cause a 
flare-up.  When he had a flare-up, he received physical 
therapy.  The last episode of low back pain was at the end of 
1998 when he was treated with acupuncture without any change.

The examiner found that lumbosacral strain was not active and 
reported that there was no limitation of range of motion.  
Additionally, there were no muscle spasms at the extremes of 
forward bending.  The examiner added that there were no 
positive findings of with regard to the lumbar spine.  There 
were no findings of unilateral loss of lateral spine motion 
in a standing position, no listing of the whole spine to the 
opposite side, no marked limitation of forward bending in a 
standing position, and no loss of lateral motion with 
osteoarthritic changes.

The examiner stated that there was no narrowing or 
irregularity of joint space as noted on X-ray in June 1999.  
He found no weaknesses, debility, or incoordination at the 
present time.  There was no atrophy or changes in the 
condition of the veteran's skin indicative of lumbosacral 
strain.  The examiner opined that there were no objective 
manifestations demonstrating disuse or functional impairment 
due to pain attributable to the lumbosacral strain.  The 
examiner noted that X-rays of the lumbar spine from 1995 were 
normal.  

In September 1999, the RO confirmed and continued the 10 
percent rating in effect for the veteran's low back disorder.  

Subsequently added to the record were private records from 
1996 through 1999.  These records reflect that the veteran 
was treated on numerous occasions for low back pain.  In 
October 1998, he reported such pain for approximately 6 
years.  He noted a few incidents of remote trauma, but none 
of a severe nature.  He said that multiple evaluations in the 
past had revealed no indication of spine or disc 
abnormalities.  The veteran had, in the past, failed multiple 
drug regimens, as well as physical therapy and chiropractic 
manipulation.  The pain at the time of this visit was 
described as 8 out of 10 and interrupted his sleep at night.  
There was no radiating pain into the arms or legs.  
Examination showed that the veteran was mildly tender to 
palpation of the paravertebral muscles bilaterally.  He had a 
negative straight leg raise.  The assessment was chronic 
myofascial low and midback pain.  

The veteran was also examined at a private facility on June 
2, 1999.  At that time, he reported pain constant pain in the 
upper and lower back.  The pain radiated down the front of 
the left leg and into the left calf.  He had also felt 
radiating pain in the right leg.  Examination revealed that 
the veteran demonstrated a normal gait.  He touched his 
fingertips to the level of the ankles.  Right and left 
bending were normal.  Trendelenburg test was negative 
bilaterally.  Heel and toe walking were normal.  Straight leg 
raising and motor examination of the lower extremities was 
normal.  The examiner noted that magnetic resonance imaging 
studies of the lumbar spine demonstrated loss of 
intervertebral disc signal and suspected annular tear with a 
high intensity focal zone in the midline at the L5-S1 disc.  

Laws and Regulations

A veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  When a veteran is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability, the claim 
continues to be well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); see also Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the 
claim or is in equal balance, the claim is allowed.  Id.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

DC 5295 provides that for lumbosacral strain with slight 
subjective symptoms only, a noncompensable evaluation is 
warranted and with characteristic pain on motion, a 10 
percent evaluation is warranted.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under DC 5292, a 10 percent evaluation is for assignment for 
slight limitation of motion of the lumbar spine and a 20 
percent evaluation is for assignment for moderate limitation 
of motion.  For a 40 percent evaluation, there must be severe 
limitation of motion.  

It might also be argued that DC 5293 is applicable.  That DC 
provides for a noncompensable rating when intervertebral disc 
syndrome is postoperative and cured.  A 10 percent evaluation 
is warranted when this disorder is mild.  A 20 percent rating 
is for assignment for moderate intervertebral disc syndrome, 
with recurring attacks.  For a 40 percent rating, 
intervertebral disc syndrome must be severe with recurring 
attacks and with intermittent relief.  A 60 percent rating is 
warranted when intervertebral disc syndrome is pronounced 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  

Analysis

In this case, the veteran is in receipt of a 10 percent 
evaluation for service-connected lumbosacral strain pursuant 
to DC 5295.  For an increased rating under that code, he 
would have to exhibit muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  The clinical evidence does not report 
such symptomatology at any time since service.  The VA 
examination report from June 1999, specifically notes that 
the veteran did not have those symptoms.  

Nor does the veteran's low back reflect the degree of 
limitation of motion to warrant an increased rating of 20 
percent under DC 5292, or the moderate, recurring attacks of 
intervertebral disc syndrome to warrant a 20 percent rating 
under DC 5293.  The most recent clinical evidence reflects 
that the veteran has full range of motion of the lumbar spine 
and no muscle spasms at the extremes of forward bending.  No 
pathology was attributed to the lumbar spine at the recent 
examination.  The examiner opined that there were no 
objective manifestations demonstrating disuse or functional 
impairment due to pain attributable to the lumbosacral 
strain.  Earlier evidence from the period since the effective 
date of the grant of service connection does not show 
moderate limitation of motion or disc disease.  Clearly, the 
manifestations to warrant a rating in excess of 10 percent 
under the applicable DCs are not demonstrated.  

In arriving at its conclusions, the Board took into account 
38 C.F.R. §§ 4.40 and 4.45.  However, examiners have found 
that the veteran does not have additional limitation due to 
functional impairment.  And thus, as the evidence does not 
show that the veteran suffers from additional functional 
loss, a disability evaluation in excess of the veteran's 
current award is not warranted under 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca, supra.  

Under the provisions of 38 C.F.R. § 3.321 (1999), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case marked 
interference with employment has not been shown and the 
veteran's disability has not required any periods of recent 
hospitalization.  VA need not consider entitlement to an 
extraschedular evaluation where such entitlement is not 
raised by the veteran or the record.  Shipwash.  In this case 
the RO considered the criteria for referral of the veteran's 
claims for assignment of an extraschedular evaluation in the 
supplemental statement of the case issued in September 1999.  

The record in this case does not raise the question of 
entitlement to an extrascheudular evaluation since the 
veteran has not required any periods of hospitalization for 
his disabilities, and he has been maintaining successful 
employment as a mechanic without any reported impairment from 
the service connected back disability.  

The Board concludes by noting that in evaluating the 
veteran's disability at issue herein, the Board has 
considered all the evidence of record, to include the SMRs 
and the records of postservice medical treatment and 
evaluations to date, without predominant focus on the recent 
evidence of record.  Such review is consistent with Court's 
decision in Fenderson v , West, 12 Vet. App. 1999.  As 
discussed above there is no period since the effective date 
of the grant of service connection when the veteran's 
disability warranted more than the current 10 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Part 4, DC 7346; Fenderson, supra.  


ORDER

An initial rating in excess of 10 percent for lumbosacral 
strain is denied.  



		
	Mark D. Hindin 
	Veterans Law Judge
Board of Veterans' Appeals


 

